(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          WAL-MART STORES, INC. v. DUKES ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 10–277.      Argued March 29, 2011—Decided June 20, 2011
Respondents, current or former employees of petitioner Wal-Mart,
  sought judgment against the company for injunctive and declaratory
  relief, punitive damages, and backpay, on behalf of themselves and a
  nationwide class of some 1.5 million female employees, because of
  Wal-Mart’s alleged discrimination against women in violation of Title
  VII of the Civil Rights Act of 1964. They claim that local managers
  exercise their discretion over pay and promotions disproportionately
  in favor of men, which has an unlawful disparate impact on female
  employees; and that Wal-Mart’s refusal to cabin its managers’ au
  thority amounts to disparate treatment. The District Court certified
  the class, finding that respondents satisfied Federal Rule of Civil
  Procedure 23(a), and Rule 23(b)(2)’s requirement of showing that “the
  party opposing the class has acted or refused to act on grounds that
  apply generally to the class, so that final injunctive relief or corre
  sponding declaratory relief is appropriate respecting the class as a
  whole.” The Ninth Circuit substantially affirmed, concluding, inter
  alia, that respondents met Rule 23(a)(2)’s commonality requirement
  and that their backpay claims could be certified as part of a (b)(2)
  class because those claims did not predominate over the declaratory
  and injunctive relief requests. It also ruled that the class action
  could be manageably tried without depriving Wal-Mart of its right to
  present its statutory defenses if the District Court selected a random
  set of claims for valuation and then extrapolated the validity and
  value of the untested claims from the sample set.
Held:
    1. The certification of the plaintiff class was not consistent with
 Rule 23(a). Pp. 8–20.
       (a) Rule 23(a)(2) requires a party seeking class certification to
2                 WAL-MART STORES, INC. v. DUKES

                                  Syllabus

    prove that the class has common “questions of law or fact.” Their
    claims must depend upon a common contention of such a nature that
    it is capable of classwide resolution—which means that determina
    tion of its truth or falsity will resolve an issue that is central to the
    validity of each one of the claims in one stroke. Here, proof of com
    monality necessarily overlaps with respondents’ merits contention
    that Wal-Mart engages in a pattern or practice of discrimination.
    The crux of a Title VII inquiry is “the reason for a particular em
    ployment decision,” Cooper v. Federal Reserve Bank of Richmond, 467
    U. S. 867, 876, and respondents wish to sue for millions of employ
    ment decisions at once. Without some glue holding together the al
    leged reasons for those decisions, it will be impossible to say that ex
    amination of all the class members’ claims will produce a common
    answer to the crucial discrimination question. Pp. 8–12.
          (b) General Telephone Co. of Southwest v. Falcon, 457 U. S. 147,
    describes the proper approach to commonality. On the facts of this
    case, the conceptual gap between an individual’s discrimination claim
    and “the existence of a class of persons who have suffered the same
    injury,” id., at 157–158, must be bridged by “[s]ignificant proof that
    an employer operated under a general policy of discrimination,” id.,
    at 159, n. 15. Such proof is absent here. Wal-Mart’s announced pol
    icy forbids sex discrimination, and the company has penalties for de
    nials of equal opportunity. Respondents’ only evidence of a general
    discrimination policy was a sociologist’s analysis asserting that Wal-
    Mart’s corporate culture made it vulnerable to gender bias. But be
    cause he could not estimate what percent of Wal-Mart employment
    decisions might be determined by stereotypical thinking, his testi
    mony was worlds away from “significant proof” that Wal-Mart “oper
    ated under a general policy of discrimination.” Pp. 12–14.
          (c) The only corporate policy that the plaintiffs’ evidence convinc
    ingly establishes is Wal-Mart’s “policy” of giving local supervisors
    discretion over employment matters. While such a policy could be
    the basis of a Title VII disparate-impact claim, recognizing that a
    claim “can” exist does not mean that every employee in a company
    with that policy has a common claim. In a company of Wal-Mart’s
    size and geographical scope, it is unlikely that all managers would
    exercise their discretion in a common way without some common di
    rection. Respondents’ attempt to show such direction by means of
    statistical and anecdotal evidence falls well short. Pp. 14–20.
       2. Respondents’ backpay claims were improperly certified under
    Rule 23(b)(2). Pp. 20–27.
          (a) Claims for monetary relief may not be certified under Rule
    23(b)(2), at least where the monetary relief is not incidental to the
    requested injunctive or declaratory relief. It is unnecessary to decide
                     Cite as: 564 U. S. ____ (2011)                      3

                                Syllabus

  whether monetary claims can ever be certified under the Rule be
  cause, at a minimum, claims for individualized relief, like backpay,
  are excluded. Rule 23(b)(2) applies only when a single, indivisible
  remedy would provide relief to each class member. The Rule’s his
  tory and structure indicate that individualized monetary claims be
  long instead in Rule 23(b)(3), with its procedural protections of pre
  dominance, superiority, mandatory notice, and the right to opt out.
  Pp. 20–23.
       (b) Respondents nonetheless argue that their backpay claims
  were appropriately certified under Rule 23(b)(2) because those claims
  do not “predominate” over their injunctive and declaratory relief re
  quests. That interpretation has no basis in the Rule’s text and does
  obvious violence to the Rule’s structural features. The mere “pre
  dominance” of a proper (b)(2) injunctive claim does nothing to justify
  eliminating Rule 23(b)(3)’s procedural protections, and creates incen
  tives for class representatives to place at risk potentially valid mone
  tary relief claims. Moreover, a district court would have to reevalu
  ate the roster of class members continuously to excise those who
  leave their employment and become ineligible for classwide injunc
  tive or declaratory relief. By contrast, in a properly certified (b)(3)
  class action for backpay, it would be irrelevant whether the plaintiffs
  are still employed at Wal-Mart. It follows that backpay claims
  should not be certified under Rule 23(b)(2). Pp. 23–26.
       (c) It is unnecessary to decide whether there are any forms of “in
  cidental” monetary relief that are consistent with the above interpre
  tation of Rule 23(b)(2) and the Due Process Clause because respon
  dents’ backpay claims are not incidental to their requested
  injunction. Wal-Mart is entitled to individualized determinations of
  each employee’s eligibility for backpay. Once a plaintiff establishes a
  pattern or practice of discrimination, a district court must usually
  conduct “additional proceedings . . . to determine the scope of indi
  vidual relief.” Teamsters v. United States, 431 U. S. 324, 361. The
  company can then raise individual affirmative defenses and demon
  strate that its action was lawful. Id., at 362. The Ninth Circuit erred
  in trying to replace such proceedings with Trial by Formula. Because
  Rule 23 cannot be interpreted to “abridge, enlarge or modify any sub
  stantive right,” 28 U. S. C. §2072(b), a class cannot be certified on the
  premise that Wal-Mart will not be entitled to litigate its statutory de
  fenses to individual claims. Pp. 26–27.
603 F. 3d 571, reversed.

  SCALIA, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, and ALITO, JJ., joined, and in which GINS-
BURG, BREYER, SOTOMAYOR, and KAGAN, JJ., joined as to Parts I and III.
4               WAL-MART STORES, INC. v. DUKES

                                Syllabus

GINSBURG, J., filed an opinion concurring in part and dissenting in part,
in which BREYER, SOTOMAYOR, and KAGAN, JJ., joined.
                       Cite as: 564 U. S. ____ (2011)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 10–277
                                  _________________


      WAL-MART STORES, INC., PETITIONER v.

             BETTY DUKES ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                [June 20, 2011] 


  JUSTICE SCALIA delivered the opinion of the Court.
  We are presented with one of the most expansive class
actions ever. The District Court and the Court of Appeals
approved the certification of a class comprising about one
and a half million plaintiffs, current and former female
employees of petitioner Wal-Mart who allege that the
discretion exercised by their local supervisors over pay
and promotion matters violates Title VII by discriminat
ing against women. In addition to injunctive and declara
tory relief, the plaintiffs seek an award of backpay. We
consider whether the certification of the plaintiff class
was consistent with Federal Rules of Civil Procedure 23(a)
and (b)(2).
                             I

                             A

  Petitioner Wal-Mart is the Nation’s largest private
employer. It operates four types of retail stores through
out the country: Discount Stores, Supercenters, Neighbor
hood Markets, and Sam’s Clubs. Those stores are divided
into seven nationwide divisions, which in turn comprise 41
regions of 80 to 85 stores apiece. Each store has between
2             WAL-MART STORES, INC. v. DUKES

                      Opinion of the Court

40 and 53 separate departments and 80 to 500 staff posi
tions. In all, Wal-Mart operates approximately 3,400
stores and employs more than one million people.
   Pay and promotion decisions at Wal-Mart are generally
committed to local managers’ broad discretion, which is
exercised “in a largely subjective manner.” 222 F. R. D.
137, 145 (ND Cal. 2004). Local store managers may in
crease the wages of hourly employees (within limits) with
only limited corporate oversight. As for salaried employ
ees, such as store managers and their deputies, higher
corporate authorities have discretion to set their pay with
in preestablished ranges.
   Promotions work in a similar fashion. Wal-Mart per
mits store managers to apply their own subjective criteria
when selecting candidates as “support managers,” which is
the first step on the path to management. Admission to
Wal-Mart’s management training program, however, does
require that a candidate meet certain objective criteria,
including an above-average performance rating, at least
one year’s tenure in the applicant’s current position, and a
willingness to relocate. But except for those requirements,
regional and district managers have discretion to use their
own judgment when selecting candidates for management
training. Promotion to higher office—e.g., assistant man
ager, co-manager, or store manager—is similarly at the
discretion of the employee’s superiors after prescribed
objective factors are satisfied.
                              B
   The named plaintiffs in this lawsuit, representing the
1.5 million members of the certified class, are three cur
rent or former Wal-Mart employees who allege that the
company discriminated against them on the basis of their
sex by denying them equal pay or promotions, in violation
of Title VII of the Civil Rights Act of 1964, 78 Stat. 253, as
                    Cite as: 564 U. S. ____ (2011)                  3

                        Opinion of the Court

amended, 42 U. S. C. §2000e–1 et seq.1
   Betty Dukes began working at a Pittsburg, California,
Wal-Mart in 1994. She started as a cashier, but later
sought and received a promotion to customer service man
ager. After a series of disciplinary violations, however,
Dukes was demoted back to cashier and then to greeter.
Dukes concedes she violated company policy, but contends
that the disciplinary actions were in fact retaliation for
invoking internal complaint procedures and that male
employees have not been disciplined for similar infrac
tions. Dukes also claims two male greeters in the Pitts
burg store are paid more than she is.
   Christine Kwapnoski has worked at Sam’s Club stores
in Missouri and California for most of her adult life. She
has held a number of positions, including a supervisory
position. She claims that a male manager yelled at her
frequently and screamed at female employees, but not at
men. The manager in question “told her to ‘doll up,’ to
wear some makeup, and to dress a little better.” App.
1003a.
   The final named plaintiff, Edith Arana, worked at a
Wal-Mart store in Duarte, California, from 1995 to 2001.
In 2000, she approached the store manager on more than
one occasion about management training, but was brushed
off. Arana concluded she was being denied opportunity for
advancement because of her sex. She initiated internal
complaint procedures, whereupon she was told to apply
directly to the district manager if she thought her store
manager was being unfair. Arana, however, decided
against that and never applied for management training
again. In 2001, she was fired for failure to comply with
Wal-Mart’s timekeeping policy.
   These plaintiffs, respondents here, do not allege that
——————
 1 The complaint included seven named plaintiffs, but only three re

main part of the certified class as narrowed by the Court of Appeals.
4            WAL-MART STORES, INC. v. DUKES

                     Opinion of the Court

Wal-Mart has any express corporate policy against the
advancement of women. Rather, they claim that their
local managers’ discretion over pay and promotions is
exercised disproportionately in favor of men, leading to an
unlawful disparate impact on female employees, see 42
U. S. C. §2000e–2(k). And, respondents say, because Wal-
Mart is aware of this effect, its refusal to cabin its manag
ers’ authority amounts to disparate treatment, see
§2000e–2(a). Their complaint seeks injunctive and de
claratory relief, punitive damages, and backpay. It does
not ask for compensatory damages.
  Importantly for our purposes, respondents claim that
the discrimination to which they have been subjected is
common to all Wal-Mart’s female employees. The basic
theory of their case is that a strong and uniform “corporate
culture” permits bias against women to infect, perhaps
subconsciously, the discretionary decisionmaking of each
one of Wal-Mart’s thousands of managers—thereby mak
ing every woman at the company the victim of one com
mon discriminatory practice. Respondents therefore wish
to litigate the Title VII claims of all female employees at
Wal-Mart’s stores in a nationwide class action.
                             C
  Class certification is governed by Federal Rule of Civil
Procedure 23. Under Rule 23(a), the party seeking certifi
cation must demonstrate, first, that:
       “(1) the class is so numerous that joinder of all mem-
    bers is impracticable,
       “(2) there are questions of law or fact common to the
    class,
       “(3) the claims or defenses of the representative par
    ties are typical of the claims or defenses of the class,
    and
       “(4) the representative parties will fairly and ade
    quately protect the interests of the class” (paragraph
                      Cite as: 564 U. S. ____ (2011)                      5

                           Opinion of the Court

     breaks added).
Second, the proposed class must satisfy at least one of the
three requirements listed in Rule 23(b). Respondents rely
on Rule 23(b)(2), which applies when “the party opposing
the class has acted or refused to act on grounds that apply
generally to the class, so that final injunctive relief or
corresponding declaratory relief is appropriate respecting
the class as a whole.”2
   Invoking these provisions, respondents moved the Dis
trict Court to certify a plaintiff class consisting of “ ‘[a]ll
women employed at any Wal-Mart domestic retail store
at any time since December 26, 1998, who have been or
may be subjected to Wal-Mart’s challenged pay and man
agement track promotions policies and practices.’ ” 222
F. R. D., at 141–142 (quoting Plaintiff ’s Motion for Class
Certification in case No. 3:01–cv–02252–CRB (ND Cal.),
Doc. 99, p. 37). As evidence that there were indeed “ques
tions of law or fact common to” all the women of Wal-Mart,
as Rule 23(a)(2) requires, respondents relied chiefly on
three forms of proof: statistical evidence about pay and
promotion disparities between men and women at the
company, anecdotal reports of discrimination from about
120 of Wal-Mart’s female employees, and the testimony of
a sociologist, Dr. William Bielby, who conducted a “social

——————
   2 Rule 23(b)(1) allows a class to be maintained where “prosecuting

separate actions by or against individual class members would create a
risk of ” either “(A) inconsistent or varying adjudications,” or “(B)
adjudications . . . that, as a practical matter, would be dispositive of the
interests of the other members not parties to the individual adjudica
tions or would substantially impair or impeded their ability to protect
their interests.” Rule 23(b)(3) states that a class may be maintained
where “questions of law or fact common to class members predominate
over any questions affecting only individual members,” and a class
action would be “superior to other available methods for fairly and
efficiently adjudicating the controversy.” The applicability of these
provisions to the plaintiff class is not before us.
6               WAL-MART STORES, INC. v. DUKES

                         Opinion of the Court

framework analysis” of Wal-Mart’s “culture” and person
nel practices, and concluded that the company was “vul
nerable” to gender discrimination. 603 F. 3d 571, 601
(CA9 2010) (en banc).
   Wal-Mart unsuccessfully moved to strike much of this
evidence. It also offered its own countervailing statistical
and other proof in an effort to defeat Rule 23(a)’s require
ments of commonality, typicality, and adequate represen
tation. Wal-Mart further contended that respondents’
monetary claims for backpay could not be certified under
Rule 23(b)(2), first because that Rule refers only to injunc
tive and declaratory relief, and second because the back
pay claims could not be manageably tried as a class with
out depriving Wal-Mart of its right to present certain
statutory defenses. With one limitation not relevant here,
the District Court granted respondents’ motion and certi
fied their proposed class.3
                               D
   A divided en banc Court of Appeals substantially af
firmed the District Court’s certification order. 603 F. 3d
571. The majority concluded that respondents’ evidence of
commonality was sufficient to “raise the common question
whether Wal-Mart’s female employees nationwide were
subjected to a single set of corporate policies (not merely a
number of independent discriminatory acts) that may
have worked to unlawfully discriminate against them in
violation of Title VII.” Id., at 612 (emphasis deleted). It
also agreed with the District Court that the named plain
tiffs’ claims were sufficiently typical of the class as a whole
——————
   3 The District Court excluded backpay claims based on promotion

opportunities that had not been publicly posted, for the reason that no
applicant data could exist for such positions. 222 F. R. D. 137, 182 (ND
Cal. 2004). It also decided to afford class members notice of the ac
tion and the right to opt-out of the class with respect to respondents’
punitive-damages claim. Id., at 173.
                     Cite as: 564 U. S. ____ (2011)                    7

                          Opinion of the Court

to satisfy Rule 23(a)(3), and that they could serve as ade
quate class representatives, see Rule 23(a)(4). Id., at 614–
615. With respect to the Rule 23(b)(2) question, the Ninth
Circuit held that respondents’ backpay claims could be
certified as part of a (b)(2) class because they did not
“predominat[e]” over the requests for declaratory and
injunctive relief, meaning they were not “superior in
strength, influence, or authority” to the nonmonetary
claims. Id., at 616 (internal quotation marks omitted).4
   Finally, the Court of Appeals determined that the action
could be manageably tried as a class action because the
District Court could adopt the approach the Ninth Circuit
approved in Hilao v. Estate of Marcos, 103 F. 3d 767, 782–
787 (1996). There compensatory damages for some 9,541
class members were calculated by selecting 137 claims at
random, referring those claims to a special master for
valuation, and then extrapolating the validity and value of
the untested claims from the sample set. See 603 F. 3d, at
625–626. The Court of Appeals “s[aw] no reason why a
similar procedure to that used in Hilao could not be em
ployed in this case.” Id., at 627. It would allow Wal-Mart
“to present individual defenses in the randomly selected
‘sample cases,’ thus revealing the approximate percentage
of class members whose unequal pay or nonpromotion was
due to something other than gender discrimination.”
Ibid., n. 56 (emphasis deleted).
——————
  4 To  enable that result, the Court of Appeals trimmed the (b)(2) class
in two ways: First, it remanded that part of the certification order
which included respondents’ punitive-damages claim in the (b)(2) class,
so that the District Court might consider whether that might cause the
monetary relief to predominate. 603 F. 3d, at 621. Second, it accepted
in part Wal-Mart’s argument that since class members whom it no
longer employed had no standing to seek injunctive or declaratory
relief, as to them monetary claims must predominate. It excluded from
the certified class “those putative class members who were no longer
Wal-Mart employees at the time Plaintiffs’ complaint was filed,” id., at
623 (emphasis added).
8               WAL-MART STORES, INC. v. DUKES

                          Opinion of the Court

    We granted certiorari. 562 U. S. ___ (2010).
                             II
   The class action is “an exception to the usual rule that
litigation is conducted by and on behalf of the individual
named parties only.” Califano v. Yamasaki, 442 U. S. 682,
700–701 (1979). In order to justify a departure from that
rule, “a class representative must be part of the class and
‘possess the same interest and suffer the same injury’ as
the class members.” East Tex. Motor Freight System,
Inc. v. Rodriguez, 431 U. S. 395, 403 (1977) (quoting
Schlesinger v. Reservists Comm. to Stop the War, 418 U. S.
208, 216 (1974)). Rule 23(a) ensures that the named
plaintiffs are appropriate representatives of the class
whose claims they wish to litigate. The Rule’s four
requirements—numerosity, commonality, typicality, and
adequate representation—“effectively ‘limit the class
claims to those fairly encompassed by the named plain
tiff ’s claims.’ ” General Telephone Co. of Southwest v.
Falcon, 457 U. S. 147, 156 (1982) (quoting General Tele
phone Co. of Northwest v. EEOC, 446 U. S. 318, 330
(1980)).
                             A
  The crux of this case is commonality—the rule requiring
a plaintiff to show that “there are questions of law or fact
common to the class.” Rule 23(a)(2).5 That language is
——————
  5 We have previously stated in this context that “[t]he commonality

and typicality requirements of Rule 23(a) tend to merge. Both serve as
guideposts for determining whether under the particular circumstances
maintenance of a class action is economical and whether the named
plaintiff’s claim and the class claims are so interrelated that the inter
ests of the class members will be fairly and adequately protected in
their absence. Those requirements therefore also tend to merge with
the adequacy-of-representation requirement, although the latter
requirement also raises concerns about the competency of class counsel
and conflicts of interest.” General Telephone Co. of Southwest v. Fal
                     Cite as: 564 U. S. ____ (2011)                    9

                          Opinion of the Court

easy to misread, since “[a]ny competently crafted class
complaint literally raises common ‘questions.’ ” Nagareda,
Class Certification in the Age of Aggregate Proof, 84
N. Y. U. L. Rev. 97, 131–132 (2009). For example: Do all
of us plaintiffs indeed work for Wal-Mart? Do our manag
ers have discretion over pay? Is that an unlawful em
ployment practice? What remedies should we get? Recit
ing these questions is not sufficient to obtain class
certification. Commonality requires the plaintiff to dem
onstrate that the class members “have suffered the same
injury,” Falcon, supra, at 157. This does not mean merely
that they have all suffered a violation of the same pro
vision of law. Title VII, for example, can be violated in
many ways—by intentional discrimination, or by hiring
and promotion criteria that result in disparate impact,
and by the use of these practices on the part of many
different superiors in a single company. Quite obviously,
the mere claim by employees of the same company that
they have suffered a Title VII injury, or even a disparate
impact Title VII injury, gives no cause to believe that all
their claims can productively be litigated at once. Their
claims must depend upon a common contention—for ex
ample, the assertion of discriminatory bias on the part of
the same supervisor. That common contention, moreover,
must be of such a nature that it is capable of classwide
resolution—which means that determination of its truth
or falsity will resolve an issue that is central to the valid
ity of each one of the claims in one stroke.
     “What matters to class certification . . . is not the rais
     ing of common ‘questions’—even in droves—but,
     rather the capacity of a classwide proceeding to gen
——————
con, 457 U. S. 147, 157–158, n. 13 (1982). In light of our disposition of
the commonality question, however, it is unnecessary to resolve
whether respondents have satisfied the typicality and adequate
representation requirements of Rule 23(a).
10              WAL-MART STORES, INC. v. DUKES

                          Opinion of the Court

     erate common answers apt to drive the resolution of
     the litigation. Dissimilarities within the proposed
     class are what have the potential to impede the gen
     eration of common answers.” Nagareda, supra, at 132.
    Rule 23 does not set forth a mere pleading standard. A
party seeking class certification must affirmatively dem
onstrate his compliance with the Rule—that is, he must be
prepared to prove that there are in fact sufficiently nu
merous parties, common questions of law or fact, etc. We
recognized in Falcon that “sometimes it may be necessary
for the court to probe behind the pleadings before coming
to rest on the certification question,” 457 U. S., at 160, and
that certification is proper only if “the trial court is satis
fied, after a rigorous analysis, that the prerequisites of
Rule 23(a) have been satisfied,” id., at 161; see id., at 160
(“[A]ctual, not presumed, conformance with Rule 23(a)
remains . . . indispensable”). Frequently that “rigorous
analysis” will entail some overlap with the merits of
the plaintiff ’s underlying claim. That cannot be helped.
“ ‘[T]he class determination generally involves considera
tions that are enmeshed in the factual and legal issues
comprising the plaintiff ’s cause of action.’ ” Falcon, supra,
at 160 (quoting Coopers & Lybrand v. Livesay, 437 U. S.
463, 469 (1978); some internal quotation marks omitted).6
——————
   6 A statement in one of our prior cases, Eisen v. Carlisle & Jacquelin,

417 U. S. 156, 177 (1974), is sometimes mistakenly cited to the con
trary: “We find nothing in either the language or history of Rule 23 that
gives a court any authority to conduct a preliminary inquiry into the
merits of a suit in order to determine whether it may be maintained as
a class action.” But in that case, the judge had conducted a preliminary
inquiry into the merits of a suit, not in order to determine the propriety
of certification under Rules 23(a) and (b) (he had already done that, see
id., at 165), but in order to shift the cost of notice required by Rule
23(c)(2) from the plaintiff to the defendants. To the extent the quoted
statement goes beyond the permissibility of a merits inquiry for any
other pretrial purpose, it is the purest dictum and is contradicted by
our other cases.
                      Cite as: 564 U. S. ____ (2011)                    11

                          Opinion of the Court

Nor is there anything unusual about that consequence:
The necessity of touching aspects of the merits in order to
resolve preliminary matters, e.g., jurisdiction and venue,
is a familiar feature of litigation. See Szabo v. Bridgeport
Machines, Inc., 249 F. 3d 672, 676–677 (CA7 2001)
(Easterbrook, J.).
   In this case, proof of commonality necessarily overlaps
with respondents’ merits contention that Wal-Mart en
gages in a pattern or practice of discrimination.7 That is so
because, in resolving an individual’s Title VII claim, the
crux of the inquiry is “the reason for a particular employ
ment decision,” Cooper v. Federal Reserve Bank of Rich
mond, 467 U. S. 867, 876 (1984). Here respondents wish

——————
   Perhaps the most common example of considering a merits question
at the Rule 23 stage arises in class-action suits for securities fraud.
Rule 23(b)(3)’s requirement that “questions of law or fact common to
class members predominate over any questions affecting only individ
ual members” would often be an insuperable barrier to class certifica
tion, since each of the individual investors would have to prove reliance
on the alleged misrepresentation. But the problem dissipates if the
plaintiffs can establish the applicability of the so-called “fraud on the
market” presumption, which says that all traders who purchase stock
in an efficient market are presumed to have relied on the accuracy of a
company’s public statements. To invoke this presumption, the plain
tiffs seeking 23(b)(3) certification must prove that their shares were
traded on an efficient market, Erica P. John Fund, Inc. v. Halliburton
Co., 563 U. S. ___, ___ (2011) (slip op., at 5), an issue they will surely
have to prove again at trial in order to make out their case on the
merits.
   7 In a pattern-or-practice case, the plaintiff tries to “establish by a

preponderance of the evidence that . . . discrimination was the com
pany’s standard operating procedure[,] the regular rather than the
unusual practice.” Teamsters v. United States, 431 U. S. 324, 358
(1977); see also Franks v. Bowman Transp. Co., 424 U. S. 747, 772
(1976). If he succeeds, that showing will support a rebuttable inference
that all class members were victims of the discriminatory practice, and
will justify “an award of prospective relief,” such as “an injunctive order
against the continuation of the discriminatory practice.” Teamsters,
supra, at 361.
12            WAL-MART STORES, INC. v. DUKES

                      Opinion of the Court

to sue about literally millions of employment decisions at
once. Without some glue holding the alleged reasons for
all those decisions together, it will be impossible to say
that examination of all the class members’ claims for relief
will produce a common answer to the crucial question why
was I disfavored.
                             B
  This Court’s opinion in Falcon describes how the com
monality issue must be approached. There an employee
who claimed that he was deliberately denied a promotion
on account of race obtained certification of a class compris
ing all employees wrongfully denied promotions and all
applicants wrongfully denied jobs. 457 U. S., at 152. We
rejected that composite class for lack of commonality and
typicality, explaining:
     “Conceptually, there is a wide gap between (a) an in
     dividual’s claim that he has been denied a promotion
     [or higher pay] on discriminatory grounds, and his
     otherwise unsupported allegation that the company
     has a policy of discrimination, and (b) the existence of
     a class of persons who have suffered the same injury
     as that individual, such that the individual’s claim
     and the class claim will share common questions of
     law or fact and that the individual’s claim will be typi
     cal of the class claims.” Id., at 157–158.
Falcon suggested two ways in which that conceptual gap
might be bridged. First, if the employer “used a biased
testing procedure to evaluate both applicants for employ
ment and incumbent employees, a class action on behalf of
every applicant or employee who might have been preju
diced by the test clearly would satisfy the commonality
and typicality requirements of Rule 23(a).” Id., at 159,
n. 15. Second, “[s]ignificant proof that an employer oper
ated under a general policy of discrimination conceivably
                 Cite as: 564 U. S. ____ (2011)           13

                     Opinion of the Court

could justify a class of both applicants and employees
if the discrimination manifested itself in hiring and pro
motion practices in the same general fashion, such as
through entirely subjective decisionmaking processes.”
Ibid. We think that statement precisely describes respon
dents’ burden in this case. The first manner of bridging
the gap obviously has no application here; Wal-Mart has
no testing procedure or other companywide evaluation
method that can be charged with bias. The whole point of
permitting discretionary decisionmaking is to avoid evalu
ating employees under a common standard.
   The second manner of bridging the gap requires “signifi
cant proof ” that Wal-Mart “operated under a general
policy of discrimination.” That is entirely absent here.
Wal-Mart’s announced policy forbids sex discrimination,
see App. 1567a–1596a, and as the District Court recog
nized the company imposes penalties for denials of equal
employment opportunity, 222 F. R. D., at 154. The only
evidence of a “general policy of discrimination” respon
dents produced was the testimony of Dr. William Bielby,
their sociological expert. Relying on “social framework”
analysis, Bielby testified that Wal-Mart has a “strong
corporate culture,” that makes it “ ‘vulnerable’ ” to “gender
bias.” Id., at 152. He could not, however, “determine with
any specificity how regularly stereotypes play a meaning
ful role in employment decisions at Wal-Mart. At his
deposition . . . Dr. Bielby conceded that he could not calcu
late whether 0.5 percent or 95 percent of the employment
decisions at Wal-Mart might be determined by stereotyped
thinking.” 222 F. R. D. 189, 192 (ND Cal. 2004). The
parties dispute whether Bielby’s testimony even met the
standards for the admission of expert testimony under
Federal Rule of Civil Procedure 702 and our Daubert case,
see Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
14               WAL-MART STORES, INC. v. DUKES

                          Opinion of the Court

U. S. 579 (1993).8 The District Court concluded that
Daubert did not apply to expert testimony at the certifica
tion stage of class-action proceedings. 222 F. R. D., at 191.
We doubt that is so, but even if properly considered,
Bielby’s testimony does nothing to advance respondents’
case. “[W]hether 0.5 percent or 95 percent of the employ
ment decisions at Wal-Mart might be determined by
stereotyped thinking” is the essential question on which
respondents’ theory of commonality depends. If Bielby
admittedly has no answer to that question, we can safely
disregard what he has to say. It is worlds away from
“significant proof ” that Wal-Mart “operated under a gen
eral policy of discrimination.”
                               C
  The only corporate policy that the plaintiffs’ evidence
convincingly establishes is Wal-Mart’s “policy” of allowing
discretion by local supervisors over employment matters.
On its face, of course, that is just the opposite of a uniform
employment practice that would provide the commonality
needed for a class action; it is a policy against having
uniform employment practices. It is also a very common
——————
  8 Bielby’s conclusions in this case have elicited criticism from the very

scholars on whose conclusions he relies for his social-framework analy
sis. See Monahan, Walker, & Mitchell, Contextual Evidence of Gender
Discrimination: The Ascendance of “Social Frameworks,” 94 Va.
L. Rev. 1715, 1747 (2008) (“[Bielby’s] research into conditions and be
havior at Wal-Mart did not meet the standards expected of social
scientific research into stereotyping and discrimination”); id., at 1745,
1747 (“[A] social framework necessarily contains only general state
ments about reliable patterns of relations among variables . . . and goes
no further. . . . Dr. Bielby claimed to present a social framework, but he
testified about social facts specific to Wal-Mart”); id., at 1747–1748
(“Dr. Bielby’s report provides no verifiable method for measuring and
testing any of the variables that were crucial to his conclusions and
reflects nothing more than Dr. Bielby’s ‘expert judgment’ about how
general stereotyping research applied to all managers across all of Wal-
Mart’s stores nationwide for the multi-year class period”).
                 Cite as: 564 U. S. ____ (2011)          15

                     Opinion of the Court

and presumptively reasonable way of doing business—one
that we have said “should itself raise no inference of dis
criminatory conduct,” Watson v. Fort Worth Bank & Trust,
487 U. S. 977, 990 (1988).
   To be sure, we have recognized that, “in appropriate
cases,” giving discretion to lower-level supervisors can be
the basis of Title VII liability under a disparate-impact
theory—since “an employer’s undisciplined system of
subjective decisionmaking [can have] precisely the same
effects as a system pervaded by impermissible intentional
discrimination.” Id., at 990–991. But the recognition that
this type of Title VII claim “can” exist does not lead to
the conclusion that every employee in a company using a
system of discretion has such a claim in common. To the
contrary, left to their own devices most managers in any
corporation—and surely most managers in a corporation
that forbids sex discrimination—would select sex-neutral,
performance-based criteria for hiring and promotion that
produce no actionable disparity at all. Others may choose to
reward various attributes that produce disparate impact—
such as scores on general aptitude tests or educational
achievements, see Griggs v. Duke Power Co., 401 U. S.
424, 431–432 (1971). And still other managers may be
guilty of intentional discrimination that produces a sex
based disparity. In such a company, demonstrating the
invalidity of one manager’s use of discretion will do noth
ing to demonstrate the invalidity of another’s. A party
seeking to certify a nationwide class will be unable to
show that all the employees’ Title VII claims will in fact
depend on the answers to common questions.
   Respondents have not identified a common mode of exer
cising discretion that pervades the entire company—aside
from their reliance on Dr. Bielby’s social frameworks analy
sis that we have rejected. In a company of Wal-Mart’s size
and geographical scope, it is quite unbelievable that all
managers would exercise their discretion in a common way
16            WAL-MART STORES, INC. v. DUKES

                      Opinion of the Court

without some common direction. Respondents attempt to
make that showing by means of statistical and anecdotal
evidence, but their evidence falls well short.
   The statistical evidence consists primarily of regression
analyses performed by Dr. Richard Drogin, a statistician,
and Dr. Marc Bendick, a labor economist. Drogin con
ducted his analysis region-by-region, comparing the num
ber of women promoted into management positions with
the percentage of women in the available pool of hourly
workers. After considering regional and national data,
Drogin concluded that “there are statistically significant
disparities between men and women at Wal-Mart . . .
[and] these disparities . . . can be explained only by gender
discrimination.” 603 F. 3d, at 604 (internal quotation
marks omitted). Bendick compared work-force data from
Wal-Mart and competitive retailers and concluded that
Wal-Mart “promotes a lower percentage of women than its
competitors.” Ibid.
   Even if they are taken at face value, these studies are
insufficient to establish that respondents’ theory can be
proved on a classwide basis. In Falcon, we held that one
named plaintiff ’s experience of discrimination was insuffi
cient to infer that “discriminatory treatment is typical of
[the employer’s employment] practices.” 457 U. S., at 158.
A similar failure of inference arises here. As Judge Ikuta
observed in her dissent, “[i]nformation about disparities at
the regional and national level does not establish the
existence of disparities at individual stores, let alone raise
the inference that a company-wide policy of discrimination
is implemented by discretionary decisions at the store and
district level.” 603 F. 3d, at 637. A regional pay disparity,
for example, may be attributable to only a small set of
Wal-Mart stores, and cannot by itself establish the uni
form, store-by-store disparity upon which the plaintiffs’
theory of commonality depends.
   There is another, more fundamental, respect in which
                 Cite as: 564 U. S. ____ (2011)           17

                     Opinion of the Court

respondents’ statistical proof fails. Even if it established
(as it does not) a pay or promotion pattern that differs
from the nationwide figures or the regional figures in all of
Wal-Mart’s 3,400 stores, that would still not demonstrate
that commonality of issue exists. Some managers will
claim that the availability of women, or qualified women,
or interested women, in their stores’ area does not mirror
the national or regional statistics. And almost all of them
will claim to have been applying some sex-neutral,
performance-based criteria—whose nature and effects
will differ from store to store. In the landmark case of
ours which held that giving discretion to lower-level su
pervisors can be the basis of Title VII liability under a
disparate-impact theory, the plurality opinion conditioned
that holding on the corollary that merely proving that the
discretionary system has produced a racial or sexual
disparity is not enough. “[T]he plaintiff must begin by
identifying the specific employment practice that is chal
lenged.” Watson, 487 U. S., at 994; accord, Wards Cove
Packing Co. v. Atonio, 490 U. S. 642, 656 (1989) (approv
ing that statement), superseded by statute on other
grounds, 42 U. S. C. §2000e–2(k). That is all the more
necessary when a class of plaintiffs is sought to be certi
fied. Other than the bare existence of delegated discre
tion, respondents have identified no “specific employment
practice”—much less one that ties all their 1.5 million
claims together. Merely showing that Wal-Mart’s policy of
discretion has produced an overall sex-based disparity
does not suffice.
   Respondents’ anecdotal evidence suffers from the same
defects, and in addition is too weak to raise any inference
that all the individual, discretionary personnel decisions
are discriminatory. In Teamsters v. United States, 431
U. S. 324 (1977), in addition to substantial statistical
evidence of company-wide discrimination, the Government
(as plaintiff) produced about 40 specific accounts of racial
18              WAL-MART STORES, INC. v. DUKES

                         Opinion of the Court

discrimination from particular individuals. See id., at
338. That number was significant because the company
involved had only 6,472 employees, of whom 571 were
minorities, id., at 337, and the class itself consisted of
around 334 persons, United States v. T.I.M.E.-D. C., Inc.,
517 F. 2d 299, 308 (CA5 1975), overruled on other
grounds, Teamsters, supra. The 40 anecdotes thus repre
sented roughly one account for every eight members of
the class. Moreover, the Court of Appeals noted that the
anecdotes came from individuals “spread throughout” the
company who “for the most part” worked at the company’s
operational centers that employed the largest numbers of
the class members. 517 F. 2d, at 315, and n. 30. Here, by
contrast, respondents filed some 120 affidavits reporting
experiences of discrimination—about 1 for every 12,500
class members—relating to only some 235 out of Wal-
Mart’s 3,400 stores. 603 F. 3d, at 634 (Ikuta, J., dissent
ing). More than half of these reports are concentrated in
only six States (Alabama, California, Florida, Missouri,
Texas, and Wisconsin); half of all States have only one or
two anecdotes; and 14 States have no anecdotes about
Wal-Mart’s operations at all. Id., at 634–635, and n. 10.
Even if every single one of these accounts is true, that
would not demonstrate that the entire company “oper
ate[s] under a general policy of discrimination,” Falcon,
supra, at 159, n. 15, which is what respondents must show
to certify a companywide class.9
  The dissent misunderstands the nature of the foregoing
——————
  9 The dissent says that we have adopted “a rule that a discrimination
claim, if accompanied by anecdotes, must supply them in numbers
proportionate to the size of the class.” Post, at 5, n. 4 (GINSBURG, J.,
concurring in part and dissenting in part). That is not quite accurate.
A discrimination claimant is free to supply as few anecdotes as he
wishes. But when the claim is that a company operates under a gen
eral policy of discrimination, a few anecdotes selected from literally
millions of employment decisions prove nothing at all.
                      Cite as: 564 U. S. ____ (2011)                    19

                          Opinion of the Court

analysis. It criticizes our focus on the dissimilarities be
tween the putative class members on the ground that
we have “blend[ed]” Rule 23(a)(2)’s commonality require
ment with Rule 23(b)(3)’s inquiry into whether common
questions “predominate” over individual ones. See post, at
8–10 (GINSBURG, J., concurring in part and dissenting in
part). That is not so. We quite agree that for purposes of
Rule 23(a)(2) “ ‘[e]ven a single [common] question’ ” will do,
post, at 10, n. 9 (quoting Nagareda, The Preexistence
Principle and the Structure of the Class Action, 103
Colum. L. Rev. 149, 176, n. 110 (2003)). We consider
dissimilarities not in order to determine (as Rule 23(b)(3)
requires) whether common questions predominate, but in
order to determine (as Rule 23(a)(2) requires) whether
there is “[e]ven a single [common] question.” And there is
not here. Because respondents provide no convincing
proof of a companywide discriminatory pay and promotion
policy, we have concluded that they have not established
the existence of any common question.10
  In sum, we agree with Chief Judge Kozinski that the
members of the class:
     “held a multitude of different jobs, at different levels
     of Wal-Mart’s hierarchy, for variable lengths of time,
     in 3,400 stores, sprinkled across 50 states, with a ka
     leidoscope of supervisors (male and female), subject to
     a variety of regional policies that all differed. . . .
     Some thrived while others did poorly. They have little
     in common but their sex and this lawsuit.” 603 F. 3d,
——————
  10 For this reason, there is no force to the dissent’s attempt to distin
guish Falcon on the ground that in that case there were “ ‘no common
questions of law or fact’ between the claims of the lead plaintiff and the
applicant class ” post, at 9, n. 7 (quoting Falcon, 457 U. S., at 162
(Burger, C. J., concurring in part and dissenting in part)). Here also
there is nothing to unite all of the plaintiffs’ claims, since (contrary to
the dissent’s contention, post, at 9, n. 7), the same employment prac
tices do not “touch and concern all members of the class.”
20            WAL-MART STORES, INC. v. DUKES

                      Opinion of the Court

     at 652 (dissenting opinion).
                              III
   We also conclude that respondents’ claims for backpay
were improperly certified under Federal Rule of Civil
Procedure 23(b)(2). Our opinion in Ticor Title Ins. Co. v.
Brown, 511 U. S. 117, 121 (1994) (per curiam) expressed
serious doubt about whether claims for monetary relief
may be certified under that provision. We now hold that
they may not, at least where (as here) the monetary relief
is not incidental to the injunctive or declaratory relief.
                             A
   Rule 23(b)(2) allows class treatment when “the party
opposing the class has acted or refused to act on grounds
that apply generally to the class, so that final injunctive
relief or corresponding declaratory relief is appropriate
respecting the class as a whole.” One possible reading of
this provision is that it applies only to requests for such
injunctive or declaratory relief and does not authorize the
class certification of monetary claims at all. We need not
reach that broader question in this case, because we think
that, at a minimum, claims for individualized relief (like
the backpay at issue here) do not satisfy the Rule. The
key to the (b)(2) class is “the indivisible nature of the
injunctive or declaratory remedy warranted—the notion
that the conduct is such that it can be enjoined or declared
unlawful only as to all of the class members or as to none
of them.” Nagareda, 84 N. Y. U. L. Rev., at 132. In other
words, Rule 23(b)(2) applies only when a single injunction
or declaratory judgment would provide relief to each
member of the class. It does not authorize class certifica
tion when each individual class member would be entitled
to a different injunction or declaratory judgment against
the defendant. Similarly, it does not authorize class certi
fication when each class member would be entitled to an
                     Cite as: 564 U. S. ____ (2011)                   21

                          Opinion of the Court

individualized award of monetary damages.
  That interpretation accords with the history of the Rule.
Because Rule 23 “stems from equity practice” that pre
dated its codification, Amchem Products, Inc. v. Windsor,
521 U. S. 591, 613 (1997), in determining its meaning we
have previously looked to the historical models on which
the Rule was based, Ortiz v. Fibreboard Corp., 527 U. S.
815, 841–845 (1999). As we observed in Amchem, “[c]ivil
rights cases against parties charged with unlawful, class
based discrimination are prime examples” of what (b)(2) is
meant to capture. 521 U. S., at 614. In particular, the
Rule reflects a series of decisions involving challenges to
racial segregation—conduct that was remedied by a single
classwide order. In none of the cases cited by the Advisory
Committee as examples of (b)(2)’s antecedents did the
plaintiffs combine any claim for individualized relief with
their classwide injunction. See Advisory Committee’s
Note, 39 F. R. D. 69, 102 (1966) (citing cases); e.g., Potts v.
Flax, 313 F. 2d 284, 289, n. 5 (CA5 1963); Brunson v.
Board of Trustees of Univ. of School Dist. No. 1, Clarendon
Cty., 311 F. 2d 107, 109 (CA4 1962) (per curiam); Frasier
v. Board of Trustees of N.C., 134 F. Supp. 589, 593 (NC
1955) (three-judge court), aff’d, 350 U. S. 979 (1956).
  Permitting the combination of individualized and class
wide relief in a (b)(2) class is also inconsistent with the
structure of Rule 23(b). Classes certified under (b)(1) and
(b)(2) share the most traditional justifications for class
treatment—that individual adjudications would be impos
sible or unworkable, as in a (b)(1) class,11 or that the relief
——————
  11 Rule 23(b)(1) applies where separate actions by or against individ

ual class members would create a risk of “establish[ing] incompatible
standards of conduct for the party opposing the class,” Rule 23(b)(1)(A),
such as “where the party is obliged by law to treat the members of the
class alike,” Amchem Products, Inc. v. Windsor, 521 U. S. 591, 614
(1997), or where individual adjudications “as a practical matter, would
be dispositive of the interests of the other members not parties to the
22               WAL-MART STORES, INC. v. DUKES

                           Opinion of the Court

sought must perforce affect the entire class at once, as in a
(b)(2) class. For that reason these are also mandatory
classes: The Rule provides no opportunity for (b)(1) or
(b)(2) class members to opt out, and does not even oblige
the District Court to afford them notice of the action. Rule
23(b)(3), by contrast, is an “adventuresome innovation” of
the 1966 amendments, Amchem, 521 U. S., at 614 (inter
nal quotation marks omitted), framed for situations “in
which ‘class-action treatment is not as clearly called for’,”
id., at 615 (quoting Advisory Committee’s Notes, 28
U. S. C. App., p. 697 (1994 ed.)). It allows class certifica
tion in a much wider set of circumstances but with greater
procedural protections. Its only prerequisites are that “the
questions of law or fact common to class members pre
dominate over any questions affecting only individual
members, and that a class action is superior to other
available methods for fairly and efficiently adjudicating
the controversy.” Rule 23(b)(3). And unlike (b)(1) and
(b)(2) classes, the (b)(3) class is not mandatory; class
members are entitled to receive “the best notice that is
practicable under the circumstances” and to withdraw
from the class at their option. See Rule 23(c)(2)(B).
   Given that structure, we think it clear that individ
ualized monetary claims belong in Rule 23(b)(3). The
procedural protections attending the (b)(3) class—
predominance, superiority, mandatory notice, and the
right to opt out—are missing from (b)(2) not because the
Rule considers them unnecessary, but because it considers
them unnecessary to a (b)(2) class. When a class seeks an
indivisible injunction benefitting all its members at once,
there is no reason to undertake a case-specific inquiry into

——————
individual adjudications or would substantially impair or impede their
ability to protect their interests,” Rule 23(b)(1)(B), such as in “ ‘limited
fund’ cases, . . . in which numerous persons make claims against a fund
insufficient to satisfy all claims,” Amchem, supra, at 614.
                 Cite as: 564 U. S. ____ (2011)           23

                     Opinion of the Court

whether class issues predominate or whether class action
is a superior method of adjudicating the dispute. Pre
dominance and superiority are self-evident. But with
respect to each class member’s individualized claim for
money, that is not so—which is precisely why (b)(3) re
quires the judge to make findings about predominance and
superiority before allowing the class. Similarly, (b)(2) does
not require that class members be given notice and opt-
out rights, presumably because it is thought (rightly or
wrongly) that notice has no purpose when the class is
mandatory, and that depriving people of their right to sue
in this manner complies with the Due Process Clause. In
the context of a class action predominantly for money
damages we have held that absence of notice and opt-out
violates due process. See Phillips Petroleum Co. v. Shutts,
472 U. S. 797, 812 (1985). While we have never held that
to be so where the monetary claims do not predominate,
the serious possibility that it may be so provides an addi
tional reason not to read Rule 23(b)(2) to include the
monetary claims here.
                               B
   Against that conclusion, respondents argue that their
claims for backpay were appropriately certified as part of
a class under Rule 23(b)(2) because those claims do not
“predominate” over their requests for injunctive and de
claratory relief. They rely upon the Advisory Committee’s
statement that Rule 23(b)(2) “does not extend to cases in
which the appropriate final relief relates exclusively or
predominantly to money damages.” 39 F. R. D., at 102
(emphasis added). The negative implication, they argue,
is that it does extend to cases in which the appropriate
final relief relates only partially and nonpredominantly to
money damages. Of course it is the Rule itself, not the
Advisory Committee’s description of it, that governs. And
a mere negative inference does not in our view suffice to
24           WAL-MART STORES, INC. v. DUKES

                     Opinion of the Court

establish a disposition that has no basis in the Rule’s text,
and that does obvious violence to the Rule’s structural
features. The mere “predominance” of a proper (b)(2)
injunctive claim does nothing to justify elimination of Rule
23(b)(3)’s procedural protections: It neither establishes the
superiority of class adjudication over individual adjudica
tion nor cures the notice and opt-out problems. We fail to
see why the Rule should be read to nullify these protec
tions whenever a plaintiff class, at its option, combines its
monetary claims with a request—even a “predominating
request”—for an injunction.
   Respondents’ predominance test, moreover, creates
perverse incentives for class representatives to place at
risk potentially valid claims for monetary relief. In this
case, for example, the named plaintiffs declined to include
employees’ claims for compensatory damages in their
complaint. That strategy of including only backpay claims
made it more likely that monetary relief would not “pre
dominate.” But it also created the possibility (if the pre
dominance test were correct) that individual class mem
bers’ compensatory-damages claims would be precluded by
litigation they had no power to hold themselves apart
from. If it were determined, for example, that a particular
class member is not entitled to backpay because her denial
of increased pay or a promotion was not the product of
discrimination, that employee might be collaterally es
topped from independently seeking compensatory dam
ages based on that same denial. That possibility under
scores the need for plaintiffs with individual monetary
claims to decide for themselves whether to tie their fates to
the class representatives’ or go it alone—a choice Rule
23(b)(2) does not ensure that they have.
   The predominance test would also require the District
Court to reevaluate the roster of class members continu
ally. The Ninth Circuit recognized the necessity for this
when it concluded that those plaintiffs no longer employed
                 Cite as: 564 U. S. ____ (2011)           25

                     Opinion of the Court

by Wal-Mart lack standing to seek injunctive or declara
tory relief against its employment practices. The Court of
Appeals’ response to that difficulty, however, was not to
eliminate all former employees from the certified class,
but to eliminate only those who had left the company’s
employ by the date the complaint was filed. That solution
has no logical connection to the problem, since those who
have left their Wal-Mart jobs since the complaint was filed
have no more need for prospective relief than those who
left beforehand. As a consequence, even though the valid
ity of a (b)(2) class depends on whether “final injunctive
relief or corresponding declaratory relief is appropriate
respecting the class as a whole,” Rule 23(b)(2) (emphasis
added), about half the members of the class approved by
the Ninth Circuit have no claim for injunctive or declara
tory relief at all. Of course, the alternative (and logical)
solution of excising plaintiffs from the class as they leave
their employment may have struck the Court of Appeals
as wasteful of the District Court’s time. Which indeed it
is, since if a backpay action were properly certified for
class treatment under (b)(3), the ability to litigate a plain
tiff ’s backpay claim as part of the class would not turn on
the irrelevant question whether she is still employed at
Wal-Mart. What follows from this, however, is not that
some arbitrary limitation on class membership should be
imposed but that the backpay claims should not be certi
fied under Rule 23(b)(2) at all.
   Finally, respondents argue that their backpay claims
are appropriate for a (b)(2) class action because a backpay
award is equitable in nature. The latter may be true, but
it is irrelevant. The Rule does not speak of “equitable”
remedies generally but of injunctions and declaratory
judgments. As Title VII itself makes pellucidly clear,
backpay is neither. See 42 U. S. C. §2000e–5(g)(2)(B)(i)
and (ii) (distinguishing between declaratory and injunc
tive relief and the payment of “backpay,” see §2000e–
26             WAL-MART STORES, INC. v. DUKES

                      Opinion of the Court

5(g)(2)(A)).
                              C
   In Allison v. Citgo Petroleum Corp., 151 F. 3d 402, 415
(CA5 1998), the Fifth Circuit held that a (b)(2) class would
permit the certification of monetary relief that is “inciden
tal to requested injunctive or declaratory relief,” which it
defined as “damages that flow directly from liability to
the class as a whole on the claims forming the basis of the
injunctive or declaratory relief.” In that court’s view, such
“incidental damage should not require additional hearings
to resolve the disparate merits of each individual’s case; it
should neither introduce new substantial legal or factual
issues, nor entail complex individualized determinations.”
Ibid. We need not decide in this case whether there are
any forms of “incidental” monetary relief that are consis
tent with the interpretation of Rule 23(b)(2) we have
announced and that comply with the Due Process Clause.
Respondents do not argue that they can satisfy this stan
dard, and in any event they cannot.
   Contrary to the Ninth Circuit’s view, Wal-Mart is enti
tled to individualized determinations of each employee’s
eligibility for backpay. Title VII includes a detailed reme
dial scheme. If a plaintiff prevails in showing that an
employer has discriminated against him in violation of the
statute, the court “may enjoin the respondent from en
gaging in such unlawful employment practice, and order
such affirmative action as may be appropriate, [including]
reinstatement or hiring of employees, with or without
backpay . . . or any other equitable relief as the court
deems appropriate.” §2000e–5(g)(1). But if the employer
can show that it took an adverse employment action
against an employee for any reason other than discrimina
tion, the court cannot order the “hiring, reinstatement, or
promotion of an individual as an employee, or the payment
to him of any backpay.” §2000e–5(g)(2)(A).
                 Cite as: 564 U. S. ____ (2011)          27

                     Opinion of the Court

   We have established a procedure for trying pattern-or
practice cases that gives effect to these statutory require
ments. When the plaintiff seeks individual relief such as
reinstatement or backpay after establishing a pattern or
practice of discrimination, “a district court must usually
conduct additional proceedings . . . to determine the scope
of individual relief.” Teamsters, 431 U. S., at 361. At this
phase, the burden of proof will shift to the company, but it
will have the right to raise any individual affirmative
defenses it may have, and to “demonstrate that the indi
vidual applicant was denied an employment opportunity
for lawful reasons.” Id., at 362.
   The Court of Appeals believed that it was possible to
replace such proceedings with Trial by Formula. A sample
set of the class members would be selected, as to whom
liability for sex discrimination and the backpay owing as a
result would be determined in depositions supervised by a
master. The percentage of claims determined to be valid
would then be applied to the entire remaining class, and
the number of (presumptively) valid claims thus derived
would be multiplied by the average backpay award in the
sample set to arrive at the entire class recovery—without
further individualized proceedings. 603 F. 3d, at 625–627.
We disapprove that novel project. Because the Rules
Enabling Act forbids interpreting Rule 23 to “abridge,
enlarge or modify any substantive right,” 28 U. S. C.
§2072(b); see Ortiz, 527 U. S., at 845, a class cannot be
certified on the premise that Wal-Mart will not be entitled
to litigate its statutory defenses to individual claims. And
because the necessity of that litigation will prevent back
pay from being “incidental” to the classwide injunction,
respondents’ class could not be certified even assuming,
arguendo, that “incidental” monetary relief can be
awarded to a 23(b)(2) class.
                      *    *     *
  The judgment of the Court of Appeals is
                                                  Reversed.
                      Cite as: 564 U. S. ____ (2011)                     1

                         Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                               _________________

                               No. 10–277
                               _________________


        WAL-MART STORES, INC., PETITIONER v.

               BETTY DUKES ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                             [June 20, 2011] 


   JUSTICE GINSBURG, with whom JUSTICE BREYER,
JUSTICE SOTOMAYOR, and JUSTICE KAGAN join, concurring
in part and dissenting in part.
   The class in this case, I agree with the Court, should not
have been certified under Federal Rule of Civil Procedure
23(b)(2). The plaintiffs, alleging discrimination in viola
tion of Title VII, 42 U. S. C. §2000e et seq., seek monetary
relief that is not merely incidental to any injunctive or
declaratory relief that might be available. See ante, at 20–
27. A putative class of this type may be certifiable under
Rule 23(b)(3), if the plaintiffs show that common class ques-
tions “predominate” over issues affecting individuals—
e.g., qualification for, and the amount of, backpay or com
pensatory damages—and that a class action is “superior”
to other modes of adjudication.
   Whether the class the plaintiffs describe meets the
specific requirements of Rule 23(b)(3) is not before the
Court, and I would reserve that matter for consideration
and decision on remand.1 The Court, however, disqualifies
the class at the starting gate, holding that the plaintiffs
cannot cross the “commonality” line set by Rule 23(a)(2).

——————
  1 The plaintiffs requested Rule 23(b)(3) certification as an alternative,

should their request for (b)(2) certification fail. Plaintiffs’ Motion for
Class Certification in No. 3:01–cv–02252–CRB (ND Cal.), Doc. 99, p. 47.
2                WAL-MART STORES, INC. v. DUKES

                         Opinion of GINSBURG, J.

In so ruling, the Court imports into the Rule 23(a) de
termination concerns properly addressed in a Rule 23(b)(3)
assessment.
                              I

                             A

   Rule 23(a)(2) establishes a preliminary requirement for
maintaining a class action: “[T]here are questions of law or
fact common to the class.”2 The Rule “does not require
that all questions of law or fact raised in the litigation be
common,” 1 H. Newberg & A. Conte, Newberg on Class
Actions §3.10, pp. 3–48 to 3–49 (3d ed. 1992); indeed,
“[e]ven a single question of law or fact common to the
members of the class will satisfy the commonality re
quirement,” Nagareda, The Preexistence Principle and the
Structure of the Class Action, 103 Colum. L. Rev. 149, 176,
n. 110 (2003). See Advisory Committee’s 1937 Notes on
Fed. Rule Civ. Proc. 23, 28 U. S. C. App., p. 138 (citing
with approval cases in which “there was only a question of
law or fact common to” the class members).
   A “question” is ordinarily understood to be “[a] subject
or point open to controversy.” American Heritage Diction
ary 1483 (3d ed. 1992). See also Black’s Law Dictionary
1366 (9th ed. 2009) (defining “question of fact” as “[a]
disputed issue to be resolved . . . [at] trial” and “question of
law” as “[a]n issue to be decided by the judge”). Thus, a
“question” “common to the class” must be a dispute, either
——————
   2 Rule 23(a) lists three other threshold requirements for class-action

certification: “(1) the class is so numerous that joinder of all members is
impracticable”; “(3) the claims or defenses of the representative parties
are typical of the claims or defenses of the class; and (4) the representa
tive parties will fairly and adequately protect the interests of the class.”
The numerosity requirement is clearly met and Wal-Mart does not
contend otherwise. As the Court does not reach the typicality and
adequacy requirements, ante, at 9, n. 5, I will not discuss them either,
but will simply record my agreement with the District Court’s resolu
tion of those issues.
                     Cite as: 564 U. S. ____ (2011)                    3

                        Opinion of GINSBURG, J.

of fact or of law, the resolution of which will advance the
determination of the class members’ claims.3
                              B
   The District Court, recognizing that “one significant is
sue common to the class may be sufficient to warrant cer
tification,” 222 F. R. D. 137, 145 (ND Cal. 2004), found
that the plaintiffs easily met that test. Absent an error of
law or an abuse of discretion, an appellate tribunal has no
warrant to upset the District Court’s finding of commonal
ity. See Califano v. Yamasaki, 442 U. S. 682, 703 (1979)
(“[M]ost issues arising under Rule 23 . . . [are] committed
in the first instance to the discretion of the district
court.”).
   The District Court certified a class of “[a]ll women em
ployed at any Wal-Mart domestic retail store at any time
since December 26, 1998.” 222 F. R. D., at 141–143 (in
ternal quotation marks omitted). The named plaintiffs,
led by Betty Dukes, propose to litigate, on behalf of the
class, allegations that Wal-Mart discriminates on the basis
of gender in pay and promotions. They allege that the
company “[r]eli[es] on gender stereotypes in making em
ployment decisions such as . . . promotion[s] [and] pay.”
App. 55a. Wal-Mart permits those prejudices to infect
personnel decisions, the plaintiffs contend, by leaving pay
and promotions in the hands of “a nearly all male manage
rial workforce” using “arbitrary and subjective criteria.”
Ibid. Further alleged barriers to the advancement of
female employees include the company’s requirement, “as
a condition of promotion to management jobs, that em
——————
  3 The Court suggests Rule 23(a)(2) must mean more than it says. See

ante, at 8–10. If the word “questions” were taken literally, the majority
asserts, plaintiffs could pass the Rule 23(a)(2) bar by “[r]eciting . . .
questions” like “Do all of us plaintiffs indeed work for Wal-Mart?” Ante,
at 9. Sensibly read, however, the word “questions” means disputed
issues, not any utterance crafted in the grammatical form of a question.
4            WAL-MART STORES, INC. v. DUKES

                    Opinion of GINSBURG, J.

ployees be willing to relocate.” Id., at 56a. Absent in
struction otherwise, there is a risk that managers will act
on the familiar assumption that women, because of their
services to husband and children, are less mobile than
men. See Dept. of Labor, Federal Glass Ceiling Commis
sion, Good for Business: Making Full Use of the Nation’s
Human Capital 151 (1995).
  Women fill 70 percent of the hourly jobs in the retailer’s
stores but make up only “33 percent of management em
ployees.” 222 F. R. D., at 146. “[T]he higher one looks in
the organization the lower the percentage of women.” Id.,
at 155. The plaintiffs’ “largely uncontested descriptive
statistics” also show that women working in the company’s
stores “are paid less than men in every region” and “that
the salary gap widens over time even for men and women
hired into the same jobs at the same time.” Ibid.; cf.
Ledbetter v. Goodyear Tire & Rubber Co., 550 U. S. 618,
643 (2007) (GINSBURG, J., dissenting).
  The District Court identified “systems for . . . promoting
in-store employees” that were “sufficiently similar across
regions and stores” to conclude that “the manner in which
these systems affect the class raises issues that are com
mon to all class members.” 222 F. R. D., at 149. The
selection of employees for promotion to in-store manage
ment “is fairly characterized as a ‘tap on the shoulder’
process,” in which managers have discretion about whose
shoulders to tap. Id., at 148. Vacancies are not regularly
posted; from among those employees satisfying minimum
qualifications, managers choose whom to promote on the
basis of their own subjective impressions. Ibid.
  Wal-Mart’s compensation policies also operate uniformly
across stores, the District Court found. The retailer leaves
open a $2 band for every position’s hourly pay rate. Wal-
Mart provides no standards or criteria for setting wages
within that band, and thus does nothing to counter uncon
scious bias on the part of supervisors. See id., at 146–147.
                     Cite as: 564 U. S. ____ (2011)                    5

                        Opinion of GINSBURG, J.

    Wal-Mart’s supervisors do not make their discretion
ary decisions in a vacuum. The District Court reviewed
means Wal-Mart used to maintain a “carefully constructed
. . . corporate culture,” such as frequent meetings to re-
inforce the common way of thinking, regular transfers of
managers between stores to ensure uniformity through
out the company, monitoring of stores “on a close and con
stant basis,” and “Wal-Mart TV,” “broadcas[t] . . . into
all stores.” Id., at 151–153 (internal quotation marks
omitted).
    The plaintiffs’ evidence, including class members’ tales
of their own experiences,4 suggests that gender bias suf
fused Wal-Mart’s company culture. Among illustrations,
senior management often refer to female associates as
“little Janie Qs.” Plaintiffs’ Motion for Class Certification
in No. 3:01–cv–02252–CRB (ND Cal.), Doc. 99, p. 13 (in
ternal quotation marks omitted). One manager told an
employee that “[m]en are here to make a career and
women aren’t.” 222 F. R. D., at 166 (internal quotation
marks omitted). A committee of female Wal-Mart execu
tives concluded that “[s]tereotypes limit the opportunities
offered to women.” Plaintiffs’ Motion for Class Certifica
tion in No. 3:01–cv–02252–CRB (ND Cal.), Doc. 99, at 16
(internal quotation marks omitted).
    Finally, the plaintiffs presented an expert’s appraisal to
show that the pay and promotions disparities at Wal-Mart
“can be explained only by gender discrimination and not
by . . . neutral variables.” 222 F. R. D., at 155. Using
regression analyses, their expert, Richard Drogin, con
——————
  4 The majority purports to derive from Teamsters v. United States,

431 U. S. 324 (1977), a rule that a discrimination claim, if accompanied
by anecdotes, must supply them in numbers proportionate to the size of
the class. Ante, at 17–18. Teamsters, the Court acknowledges, see
ante, at 18, n. 9, instructs that statistical evidence alone may suffice,
431 U. S., at 339; that decision can hardly be said to establish a nu
merical floor before anecdotal evidence can be taken into account.
6               WAL-MART STORES, INC. v. DUKES

                        Opinion of GINSBURG, J.

trolled for factors including, inter alia, job performance,
length of time with the company, and the store where an
employee worked. Id., at 159.5 The results, the District
Court found, were sufficient to raise an “inference of dis
crimination.” Id., at 155–160.
                              C
   The District Court’s identification of a common question,
whether Wal-Mart’s pay and promotions policies gave rise
to unlawful discrimination, was hardly infirm. The prac
tice of delegating to supervisors large discretion to make
personnel decisions, uncontrolled by formal standards, has
long been known to have the potential to produce dispa
rate effects. Managers, like all humankind, may be prey
to biases of which they are unaware.6 The risk of dis
crimination is heightened when those managers are pre
dominantly of one sex, and are steeped in a corporate
culture that perpetuates gender stereotypes.
   The plaintiffs’ allegations resemble those in one of the
——————
  5 The Court asserts that Drogin showed only average differences at

the “regional and national level” between male and female employees.
Ante, at 16 (internal quotation marks omitted). In fact, his regression
analyses showed there were disparities within stores. The majority’s
contention to the contrary reflects only an arcane disagreement about
statistical method—which the District Court resolved in the plaintiffs’
favor. 222 F. R. D. 137, 157 (ND Cal. 2004). Appellate review is no
occasion to disturb a trial court’s handling of factual disputes of this
order.
  6 An example vividly illustrates how subjective decisionmaking can be

a vehicle for discrimination. Performing in symphony orchestras was
long a male preserve. Goldin and Rouse, Orchestrating Impartiality:
The Impact of “Blind” Auditions on Female Musicians, 90 Am. Econ.
Rev. 715, 715–716 (2000). In the 1970’s orchestras began hiring musi
cians through auditions open to all comers. Id., at 716. Reviewers were
to judge applicants solely on their musical abilities, yet subconscious
bias led some reviewers to disfavor women. Orchestras that permitted
reviewers to see the applicants hired far fewer female musicians than
orchestras that conducted blind auditions, in which candidates played
behind opaque screens. Id., at 738.
                 Cite as: 564 U. S. ____ (2011)            7

                    Opinion of GINSBURG, J.

prototypical cases in this area, Leisner v. New York Tel.
Co., 358 F. Supp. 359, 364–365 (SDNY 1973). In deciding
on promotions, supervisors in that case were to start with
objective measures; but ultimately, they were to “look at
the individual as a total individual.” Id., at 365 (internal
quotation marks omitted). The final question they were to
ask and answer: “Is this person going to be successful in
our business?” Ibid. (internal quotation marks omitted).
It is hardly surprising that for many managers, the ideal
candidate was someone with characteristics similar to
their own.
   We have held that “discretionary employment practices”
can give rise to Title VII claims, not only when such prac
tices are motivated by discriminatory intent but also when
they produce discriminatory results. See Watson v. Fort
Worth Bank & Trust, 487 U. S. 977, 988, 991 (1988). But
see ante, at 17 (“[P]roving that [a] discretionary system
has produced a . . . disparity is not enough.”). In Watson,
as here, an employer had given its managers large author
ity over promotions. An employee sued the bank under
Title VII, alleging that the “discretionary promotion sys
tem” caused a discriminatory effect based on race. 487
U. S., at 984 (internal quotation marks omitted). Four
different supervisors had declined, on separate occasions,
to promote the employee. Id., at 982. Their reasons were
subjective and unknown. The employer, we noted “had
not developed precise and formal criteria for evaluating
candidates”; “[i]t relied instead on the subjective judgment
of supervisors.” Ibid.
   Aware of “the problem of subconscious stereotypes and
prejudices,” we held that the employer’s “undisciplined
system of subjective decisionmaking” was an “employment
practic[e]” that “may be analyzed under the disparate
impact approach.” Id., at 990–991. See also Wards Cove
Packing Co. v. Atonio, 490 U. S. 642, 657 (1989) (recogniz
ing “the use of ‘subjective decision making’ ” as an “em
8              WAL-MART STORES, INC. v. DUKES

                       Opinion of GINSBURG, J.

ployment practic[e]” subject to disparate-impact attack).
   The plaintiffs’ allegations state claims of gender dis
crimination in the form of biased decisionmaking in both
pay and promotions. The evidence reviewed by the Dis
trict Court adequately demonstrated that resolving those
claims would necessitate examination of particular poli
cies and practices alleged to affect, adversely and globally,
women employed at Wal-Mart’s stores. Rule 23(a)(2),
setting a necessary but not a sufficient criterion for class
action certification, demands nothing further.
                              II 

                              A

   The Court gives no credence to the key dispute common
to the class: whether Wal-Mart’s discretionary pay and pro
motion policies are discriminatory. See ante, at 9 (“Re-
citing” questions like “Is [giving managers discretion over
pay] an unlawful employment practice?” “is not suffi-
cient to obtain class certification.”). “What matters,” the
Court asserts, “is not the raising of common ‘questions,’ ”
but whether there are “[d]issimilarities within the pro
posed class” that “have the potential to impede the genera
tion of common answers.” Ante, at 9–10 (quoting Na
gareda, Class Certification in the Age of Aggregate Proof,
84 N. Y. U. L. Rev. 97, 132 (2009); some internal quotation
marks omitted).
   The Court blends Rule 23(a)(2)’s threshold criterion
with the more demanding criteria of Rule 23(b)(3), and
thereby elevates the (a)(2) inquiry so that it is no longer
“easily satisfied,” 5 J. Moore et al., Moore’s Federal Prac
tice §23.23[2], p. 23–72 (3d ed. 2011).7 Rule 23(b)(3) certi
——————
  7 The Court places considerable weight on General Telephone Co. of

Southwest v. Falcon, 457 U. S. 147 (1982). Ante, at 12–13. That case
has little relevance to the question before the Court today. The lead
plaintiff in Falcon alleged discrimination evidenced by the company’s
failure to promote him and other Mexican-American employees and
                      Cite as: 564 U. S. ____ (2011)                       9

                         Opinion of GINSBURG, J.

fication requires, in addition to the four 23(a) findings, de
terminations that “questions of law or fact common to
class members predominate over any questions affecting
only individual members” and that “a class action is supe
rior to other available methods for . . . adjudicating the
controversy.”8
   The Court’s emphasis on differences between class
members mimics the Rule 23(b)(3) inquiry into whether
common questions “predominate” over individual issues.
And by asking whether the individual differences “impede”
common adjudication, ante, at 10 (internal quotation
marks omitted), the Court duplicates 23(b)(3)’s question
whether “a class action is superior” to other modes of
adjudication. Indeed, Professor Nagareda, whose “dissimi
——————
failure to hire Mexican-American applicants. There were “no common
questions of law or fact” between the claims of the lead plaintiff and the
applicant class. 457 U. S., at 162 (Burger, C. J., concurring in part and
dissenting in part) (emphasis added). The plaintiff-employee alleged
that the defendant-employer had discriminated against him intention
ally. The applicant class claims, by contrast, were “advanced under the
‘adverse impact’ theory,” ibid., appropriate for facially neutral prac
tices. “[T]he only commonality [wa]s that respondent is a Mexican-
American and he seeks to represent a class of Mexican-Americans.”
Ibid. Here the same practices touch and concern all members of the
class.
    8 “A class action may be maintained if Rule 23(a) is satisfied and if:

    “(1) prosecuting separate actions by or against individual class mem
bers would create a risk of . . . inconsistent or varying adjudications . . .
[or] adjudications with respect to individual class members that, as a
practical matter, would be dispositive of the interests of the other
members . . . ;
    “(2) the party opposing the class has acted or refused to act on
grounds that apply generally to the class, so that final injunctive relief
. . . is appropriate respecting the class as a whole; or
    “(3) the court finds that the questions of law or fact common to class
members predominate over any questions affecting only individual
members, and that a class action is superior to other available methods
for fairly and efficiently adjudicating the controversy.” Fed. Rule Civ.
Proc. 23(b) (paragraph breaks added).
10              WAL-MART STORES, INC. v. DUKES

                       Opinion of GINSBURG, J.

larities” inquiry the Court endorses, developed his position
in the context of Rule 23(b)(3). See 84 N. Y. U. L. Rev.,
at 131 (Rule 23(b)(3) requires “some decisive degree of
similarity across the proposed class” because it “speaks
of common ‘questions’ that ‘predominate’ over individual
ones”).9 “The Rule 23(b)(3) predominance inquiry” is
meant to “tes[t] whether proposed classes are sufficiently
cohesive to warrant adjudication by representation.”
Amchem Products, Inc. v. Windsor, 521 U. S. 591, 623
(1997). If courts must conduct a “dissimilarities” analysis
at the Rule 23(a)(2) stage, no mission remains for Rule
23(b)(3).
   Because Rule 23(a) is also a prerequisite for Rule
23(b)(1) and Rule 23(b)(2) classes, the Court’s “dissimilari
ties” position is far reaching.       Individual differences
should not bar a Rule 23(b)(1) or Rule 23(b)(2) class, so
long as the Rule 23(a) threshold is met. See Amchem
Products, 521 U. S., at 623, n. 19 (Rule 23(b)(1)(B) “does
not have a predominance requirement”); Yamasaki, 442
U. S., at 701 (Rule 23(b)(2) action in which the Court noted
that “[i]t is unlikely that differences in the factual back
ground of each claim will affect the outcome of the legal
issue”). For example, in Franks v. Bowman Transp. Co.,
424 U. S. 747 (1976), a Rule 23(b)(2) class of African-
American truckdrivers complained that the defendant had
discriminatorily refused to hire black applicants. We
recognized that the “qualification[s] and performance” of
individual class members might vary. Id., at 772 (internal
quotation marks omitted). “Generalizations concerning
such individually applicable evidence,” we cautioned,
“cannot serve as a justification for the denial of [injunc

——————
  9 Cf.supra, at 2 (Rule 23(a) commonality prerequisite satisfied by
“[e]ven a single question . . . common to the members of the class”
(quoting Nagareda, The Preexistence Principle and the Structure of the
Class Action, 103 Colum. L. Rev. 149, 176, n. 110 (2003)).
                   Cite as: 564 U. S. ____ (2011)        11

                      Opinion of GINSBURG, J.

tive] relief to the entire class.” Ibid.
                             B
   The “dissimilarities” approach leads the Court to train
its attention on what distinguishes individual class mem
bers, rather than on what unites them. Given the lack of
standards for pay and promotions, the majority says,
“demonstrating the invalidity of one manager’s use of
discretion will do nothing to demonstrate the invalidity of
another’s.” Ante, at 15.
   Wal-Mart’s delegation of discretion over pay and promo
tions is a policy uniform throughout all stores. The very
nature of discretion is that people will exercise it in vari
ous ways. A system of delegated discretion, Watson held,
is a practice actionable under Title VII when it produces
discriminatory outcomes. 487 U. S., at 990–991; see su
pra, at 7–8. A finding that Wal-Mart’s pay and promo
tions practices in fact violate the law would be the first
step in the usual order of proof for plaintiffs seeking indi
vidual remedies for company-wide discrimination. Team
sters v. United States, 431 U. S. 324, 359 (1977); see Albe
marle Paper Co. v. Moody, 422 U. S. 405, 415–423 (1975).
That each individual employee’s unique circumstances will
ultimately determine whether she is entitled to backpay or
damages, §2000e–5(g)(2)(A) (barring backpay if a plaintiff
“was refused . . . advancement . . . for any reason other
than discrimination”), should not factor into the Rule
23(a)(2) determination.
                       *    *    *
  The Court errs in importing a “dissimilarities” notion
suited to Rule 23(b)(3) into the Rule 23(a) commonality
inquiry. I therefore cannot join Part II of the Court’s
opinion.